


Exhibit 10.31

 

PLEDGE AGREEMENT

 

This Pledge Agreement (“Agreement”), dated March 20, 2009, is made by Evergreen
Operations, LLC a Delaware limited liability company (“Pledgor”) in favor of
Centurion Credit Funding LLC (“Secured Party”).

 

Background

 

A.            To induce Secured Party to extend credit to Pledgor, Evergreen
Energy Inc., and Buckeye Industrial Mining Co. (collectively, the “Companies”),
as evidenced by that certain Note Purchase Agreement of even date herewith among
Companies and Secured Party (as it may be amended, supplemented, replaced or
restated from time to time, the “Purchase Agreement”), Pledgor executes and
delivers this Agreement to Secured Party.  All capitalized terms used herein and
not otherwise defined shall have the same meanings assigned to such terms in the
Purchase Agreement, or if not expressly defined in the Purchase Agreement, the
Security Agreement.

 

B.            This Agreement is given and is intended to provide additional
security for the Obligations.

 

NOW THEREFORE, for other good and sufficient consideration, the receipt of which
is hereby acknowledged, Pledgor, intending to be legally bound hereby, covenants
and agrees as follows:

 

1.             Pledgor, for the purpose of granting a continuing lien and
security interest, does hereby assign, pledge, hypothecate, deliver and set over
to Secured Party, its successors and assigns, the investment property described
on Schedule I attached hereto and made part hereof, together with any additions,
exchanges, replacements and substitutions therefor, dividends and distributions
from time to time with respect thereto, and the proceeds thereof, including,
without limitation, the following property (collectively, the “Pledged
Collateral”): all of the shares of capital stock in the corporation listed on
Schedule I attached hereto, whether now owned or hereafter acquired by such
Pledgor or in which such Pledgor now or hereafter has any rights, options or
warrants, together with all certificates representing such shares and all rights
(but none of the obligations) under or arising out of the applicable
organizational documents of such corporation.

 

2.             The pledge and security interest described herein shall continue
in effect to secure all Obligations from time to time incurred or arising unless
and until all Obligations have been indefeasibly paid and satisfied in full in
cash and the Purchase Agreement has been terminated.

 

3.             Pledgor hereby represents and warrants that:

 

(a)           Except as pledged herein, Pledgor has not sold, assigned,
transferred, pledged or granted any option or security interest in or otherwise
hypothecated the Pledged Collateral in any manner whatsoever and the Pledged
Collateral is pledged herewith free and clear of any and all liens, security
interests, encumbrances, claims, pledges, restrictions, legends, and options;

 

(b)           Pledgor has the full power and authority to execute, deliver, and
perform under this Agreement and to pledge the Pledged Collateral hereunder;

 

(c)           This Agreement constitutes the valid and binding obligation of
Pledgor, enforceable in accordance with its terms and the pledge of the Pledged
Collateral referred to herein is

 

--------------------------------------------------------------------------------


 

not in violation of and shall not create any default under any agreement,
undertaking or obligation of Pledgor;

 

(d)           The Pledged Collateral has been duly and validly authorized and
issued by the issuer thereof and such Pledged Collateral is fully paid for and
non-assessable;

 

(e)           Pledgor is pledging hereunder all of the Pledgor’s interest and
ownership in all entities listed on Schedule I attached hereto;

 

(f)            Contemporaneously with the execution hereof, Pledgor is
delivering to Secured Party all certificates representing or evidencing the
Pledged Collateral, accompanied by duly executed instruments of transfer or
assignments in blank, to be held by Secured Party in accordance with the terms
hereof; and

 

4.             If an Event of Default occurs and is continuing under the
Purchase Agreement, the Notes or any other Transaction Document, then Secured
Party may, at its sole option in accordance with the terms of the Purchase
Agreement, exercise from time to time with respect to the Pledged Collateral any
and/or all rights and remedies available to it hereunder, under the Uniform
Commercial Code as adopted in the State of New York (“UCC”), or otherwise
available to it, at law or in equity, including, without limitation, the right
to dispose of the Pledged Collateral at public or private sale(s) or other
proceedings and Pledgor agrees that, if permitted by law, Secured Party or its
nominee may become the purchaser at any such sale(s).

 

5.             (a)           In addition to all other rights granted to Secured
Party herein or otherwise available at law or in equity, Secured Party shall
have the following rights, each of which may be exercised at Secured Party’s
sole discretion exercised in good faith (but without any obligation to do so),
at any time following the occurrence and during the continuance of an Event of
Default under the Purchase Agreement, the Notes or any other Transaction
Document, without further consent of Pledgor: (i) transfer the whole or any part
of the Pledged Collateral into the name of itself or its nominee or to conduct a
sale of the Pledged Collateral pursuant to the UCC or pursuant to any other
applicable law; (ii) vote the Pledged Collateral; (iii) notify the persons
obligated on any of the Pledged Collateral to make payment to Secured Party of
any amounts due or to become due thereon; and (iv) release, surrender or
exchange any of the Pledged Collateral at any time, or to compromise any dispute
with respect to the same.  Secured Party may proceed against the Pledged
Collateral, or any other collateral securing the Obligations, in any order, and
against Pledgor and any other obligor (including, without limitation, the
Companies), jointly and/or severally, in any order to satisfy the Obligations. 
Pledgor waives and releases any right to require Secured Party to first collect
any of the Obligations secured hereby from any other collateral of Pledgor or
any other party (including, without limitation, the Companies) securing the
Obligations under any theory of marshalling of assets, or otherwise.  All rights
and remedies of Secured Party are cumulative, not alternative.

 

(b)           Pledgor hereby irrevocably appoints Secured Party its
attorney-in-fact, subject to the terms hereof, following the occurrence and
during the continuance of an Event of Default under the Purchase Agreement, the
Notes or any other Transaction Document, at Secured Party’s option, (i) to
effectuate the transfer of the Pledged Collateral on the books of the issuer
thereof to the name of Secured Party or to the name of Secured Party’s nominee,
designee or assignee; (ii) to endorse and collect checks payable to such Pledgor
representing distributions or other payments on the Pledged Collateral; and
(iii) to carry out the terms and provisions hereof.

 

2

--------------------------------------------------------------------------------


 

6.             The proceeds of any Pledged Collateral received by Secured Party
at any time, whether from the sale of Pledged Collateral or otherwise, may be
applied to or on account of the Obligations and in such order as Secured Party
may elect.  In addition, Secured Party may apply any such proceeds to or on
account of the payment of all costs, fees and expenses (including, without
limitation, reasonable attorneys’ fees) which may be incurred by Secured Party.

 

7.             Pledgor recognizes that Secured Party may be unable to effect, or
may effect only after such delay which would adversely affect the value that
might be realized from the Pledged Collateral, a public sale of all or part of
the Pledged Collateral by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (“Securities Act”) and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such securities for their
own account, for investment and not with a view to the distribution or resale
thereof.  Pledgor agrees that any such private sale may be at prices and on
terms less favorable to Secured Party or the seller than if sold at public
sales, and therefore recognizes and confirms that such private sales shall not
be deemed to have been made in a commercially unreasonable manner solely because
they were made privately.  Pledgor agrees that Secured Party has no obligation
to delay the sale of any such securities for the period of time necessary to
permit the issuer of such securities to register such securities for public sale
under the Securities Act.

 

8.             In the event that any change is made or declared in the capital
structure of the corporation listed on Schedule I attached hereto, or Pledgor
acquires or in any other manner receives additional shares in such entity, or
any option included within the Pledged Collateral is exercised, any and all new,
substituted or additional certificates representing or evidencing such shares
which have been issued by reason of any such change or exercise, shall be
delivered to and held by Secured Party under the terms hereof in the same manner
as the Pledged Collateral originally pledged hereunder.

 

9.             So long as no Event of Default has occurred and is continuing
under the Purchase Agreement, the Notes or any other Transaction Document, and,
until Secured Party notifies Pledgor in writing of the exercise of its rights
hereunder, Pledgor shall retain the sole right to vote the Pledged Collateral
and exercise all rights of ownership with respect to all corporate questions for
all purposes not inconsistent with the terms hereof.

 

10.           Secured Party shall have no obligation to take any steps to
preserve, protect or defend the rights of Pledgor or Secured Party in the
Pledged Collateral against other parties.  Secured Party shall have no
obligation to sell or otherwise deal with the Pledged Collateral at any time for
any reason, whether or not upon request of any Pledgor, and whether or not the
value of the Pledged Collateral, in the opinion of Secured Party or Pledgor, is
more or less than the aggregate amount of the Obligations secured hereby, and
any such refusal or inaction by Secured Party shall not be deemed a breach of
any duty which Secured Party may have under law to preserve the Pledged
Collateral.  Except as provided by applicable law, no duty, obligation or
responsibility of any kind is intended to be delegated to or assumed by Secured
Party at any time with respect to the Pledged Collateral.

 

11.           To the extent Secured Party is required by law to give Pledgor
prior notice of any public or private sale, or other disposition of the Pledged
Collateral, Pledgor agrees that ten (10) days prior written notice to Pledgor
shall be a commercially reasonable and sufficient notice of such sale or other
intended disposition.  Pledgor further recognizes and agrees that if the Pledged
Collateral, or a portion thereof, threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Pledgor shall not be entitled
to any prior notice of sale or other intended disposition.

 

3

--------------------------------------------------------------------------------


 

12.           Pledgor shall indemnify, defend and hold harmless Secured Party
from and against any and all claims, losses and liabilities resulting from any
breach by Pledgor of Pledgor’s, or any of their, representations and covenants
under this Agreement.

 

13.           Pledgor hereby waives notice of (a) acceptance of this Agreement,
(b) the existence and incurrence from time to time of any Obligations under the
Purchase Agreement, the Notes or any other Transaction Document, (c) the
existence of any Event of Default, the making of demand, or the taking of any
action by Secured Party under the Purchase Agreement, the Notes or any other
Transaction Document and (d) demand and default hereunder.

 

14.           This Agreement shall remain in full force and effect and shall not
be limited, impaired or otherwise affected in any way by reason of (a) any delay
in making demand on Pledgor for, or delay in enforcing or failure to enforce,
performance or payment of Companies’ Obligations, (b) any failure, neglect or
omission on Secured Party’s part to perfect any lien upon, protect, exercise
rights against, or realize on, any property of Pledgor, any Borrower or any
other party securing the Obligations, (c) any failure to obtain, retain or
preserve, or the lack of prior enforcement of, any rights against any person or
persons or in any property, (d) the invalidity or unenforceability of any
Obligations or rights in any Collateral under the Purchase Agreement, the Notes,
the Security Agreement, the Mortgage or any other Transaction Document, (e) the
existence or nonexistence of any defenses which may be available to Companies,
or any of them, with respect to the Obligations, or (f) the commencement of any
bankruptcy, reorganization, liquidation, dissolution or receivership proceeding
or case filed by or against any Borrower.

 

15.           Pledgor covenants and agrees that Pledgor shall not, without the
prior written consent of Secured Party, sell, encumber or grant any lien,
security interest or option on or with respect to any of the Pledged Collateral
except as permitted in the Purchase Agreement.

 

16.           Pledgor hereby authorizes and hereby instructs the issuer of the
Pledged Collateral to comply with any instruction received by it from Secured
Party in writing that states that an Event of Default has occurred and is
continuing and, without any other or further instructions from Pledgor, and
Pledgor agrees that the issuer shall be fully protected in so complying.

 

17.           Any failure of or delay by Secured Party to exercise any right or
remedy hereunder shall not be construed as a waiver of the right to exercise the
same or any other right or remedy at any other time.

 

18.           This Agreement constitutes the entire agreement between the
parties hereto regarding the subject matter hereof and may be modified only by a
written instrument signed by Pledgor and Secured Party.

 

19.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applied to contracts to be performed
wholly within the State of New York.  Any judicial proceeding brought by or
against Pledgor with respect to this Agreement or any related agreement may be
brought in any court of competent jurisdiction in the State of New York, United
States of America, and, by execution and delivery of this Agreement, Pledgor
accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  Pledgor hereby waives personal service of any and all
process upon it and

 

4

--------------------------------------------------------------------------------


 

consents that all such service of process may be made by registered mail (return
receipt requested) or by nationally recognized overnight courier directed to
Pledgor at their address as set forth on the signature page hereto, unless
Pledgor notifies Secured Party of a change in such address, and service so made
shall be deemed completed three (3) days after the same shall have been so
deposited in the mail of the United States of America.  Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Secured Party to bring proceedings against Pledgor in the courts of
any other jurisdiction.  Pledgor waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.  Pledgor
waives the right to remove any judicial proceeding brought against such Pledgor
in any state court to any federal court.  Any judicial proceeding by Pledgor
against Secured Party involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought only in a federal or state court located in
New York.

 

20.           All communications which Secured Party may provide to Pledgor
herein shall be sent to Pledgor at the address set forth below in writing, and
may be delivered in a manner described in Section 7.4 of the Purchase Agreement.

 

21.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and assigns.

 

22.           PLEDGOR HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT, PROCEEDING, OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE PURCHASE AGREEMENT, THE OBLIGATIONS OR THE PLEDGED COLLATERAL.

 

SIGNATURE ON FOLLOWING PAGE

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.

 

 

 

EVERGREEN OPERATIONS, LLC

 

 

 

 

 

By:

/s/ Diana L. Kubik

 

Name:

Diana L. Kubik

 

Title:

Vice President and Chief Financial Officer

 

 

 

Address:

1225 17th Street, Suite 1300

 

 

Denver, Colorado 80202

 

 

Attn: Chief Financial Officer

 

 

Facsimile: 303-293-8430

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Collateral

 

The following Collateral is hereby pledged by Pledgor to Secured Party pursuant
to the Collateral Pledge Agreement to which this Schedule is attached:

 

Pledged Shares

 

Name of Corporation

 

State
of
Incorp.

 

Total
Number
of
Shares
Authorized
to be
Issued

 

Total
Number
Of
Shares
Issued

 

Number
of
Shares
Issued
to
Owner

 

Class
of
Shares
Issued
to
Owner

 

Stock
Certificate
Number(s)

 

Owner
of
Shares

 

Buckeye Industrial Mining Co.

 

OH

 

100

 

100

 

100

 

Common Stock

 

1

 

Pledgor

 

 

--------------------------------------------------------------------------------
